Citation Nr: 1210532	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  07-33 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from August 1983 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in January 2008.  A copy of the transcript of this hearing has been associated with the claims file.

In October 2010, the Board remanded the Veteran's appeal for additional development and adjudication.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board) & Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Specifically in this case, the Board directed the Appeals Management Center (AMC) to adjudicate the issue of whether the effective date of the reduction of the Veteran's combined disability rating from 70 percent to 60 percent was appropriate given that the notice of the reduction was not issued to the Veteran 60 days prior to the effective date of December 1, 2008.  The Board acknowledges that the AMC issued a Supplemental Statement of the Case in January 2012 readjudicating the Veteran's TDIU claim but failed to adjudicate the above issue as directed by the Board.  The Board finds, however, that the AMC's failure to adjudicate such an issue is not prejudicial to the Veteran as such issue has been made moot by the evidence of record indicating the Veteran is not unemployable.  

In addition, the Board's Remand instructed the AMC to obtain the Veteran's VA vocational rehabilitation file.  Upon inquiry, however, VA's Vocational Rehabilitation & Education section indicated that it has no records that the Veteran had ever filed for or received benefits.  A formal finding of unavailability of those records was thereafter issued and associated with the Veteran's claims file.

Finally, in the October 2010 Remand, the Board instructed the AMC to contact the Veteran and request that he complete a VA Form 21-4142 authorizing VA to obtain treatment and employment services records from "Missouri Rehabilitation Hospital" (which the Veteran had identified on his VA Form 9).  By letter sent to the Veteran in October 2010 by the AMC, such a request was made.  The Veteran responded in a December 2010 statement that he never was treated by a "Missouri Rehabilitation Hospital" nor, to his knowledge, does one exist; however, he was undergoing employment counseling by the Missouri Rehabilitation Center.  By letter issued in December 2011, the Veteran was requested to complete a VA Form 21-4142 authorizing VA to obtain employment counseling and training records from the Missouri Rehabilitation Center.  The Veteran never responded.  As a result, the AMC was unable to obtain those records.

Consequently, the Board finds that there was substantial compliance with its October 2010 Remand.  Accordingly, no further remand is necessary as to this issue.  See Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  

The evidence of record shows that the Veteran underwent surgery on January 22, 2009, for hardware removal related to prior right ankle arthrodesis and decompression of the superficial peroneal nerve (related to his service-connected right ankle disability).  The Board finds the submission of the VA treatment records constitutes an informal claim for a temporary total disability rating due to convalescence under 38 C.F.R. § 4.30.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDING OF FACT

Competent and credible evidence of record fails to establish that the Veteran has been unable to obtain or sustain substantially gainful employment as a result of his service-connected disabilities.
CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held that, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in November 2005, prior to the initial adjudication of his claim, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In April 2006, he was advised that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In April 2006, the Veteran was also advised of the evidence and/or information necessary to establish an effective date should benefits be granted.  In any event, any questions as to the adequacy of the appropriate effective date to be assigned are moot as the TDIU issue on appeal is being denied.  
The Board acknowledges that the notice letters sent to the Veteran are not sufficient as to content and timing when read alone.  However, when read as a whole, the Board finds them to provide content-compliant notice.  Furthermore, although that notice was not completed until April 2006, the Board finds that any deficiency as to timing has been cured by subsequent adjudication of the claim-most recently in January 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board may therefore proceed to adjudicate the Veteran's claim without prejudice to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified, and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in June 2005, September 2005, February 2006, February 2007, September 2007, August 2008, June 2010 (with July 2010 addendum) and November 2010 (with December 2011 addendum).  The Board notes that it had previously found in its October 2010 remand that the prior examinations were inadequate because they either did not provide an opinion as to the Veteran's employability or the opinions obtained were insufficient.  After reviewing the November 2010 examination report along with the December 2011 addendum thereto, the Board finds them to be adequate for rating purposes as they are based upon a complete review of the record, as well as the Veteran's reported history.  Thus, VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  He will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran essentially claims that he has been unemployable due to his right ankle disability since some time in 2005.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

Here, the Veteran is service-connected for multiple disabilities, to include: residuals, right tibia and fibula fracture with neuropathy evaluated as 40 percent disabling from April 21, 2005; right knee condition associated with residuals, right femur fracture, evaluated as 20 percent disabling from April 21, 2005; right ankle condition associated with residuals, right femur fracture, evaluated as 20 percent disabling from April 21, 2005; residuals, right femur fracture, evaluated as 10 percent disabling from August 22, 1987; and hypertension evaluated as 10 percent disabling from November 20, 2000.  His combined rating in April 2006 at the time the rating decision on appeal was issued was 70 percent.  However, by rating decision issued in September 2008, the RO determined that there had been an administrative error in the calculation of the Veteran's combined disability rating in that it failed to account for the amputation rule in evaluating the service-connected disabilities relating to the Veteran's right lower extremity, which limited a combined rating for these disabilities to 60 percent, thereby reducing the combined disability rating to 60 percent.  The Veteran's combined disability rating was, therefore, reduced to 60 percent effective December 1, 2008.  Thus, prior to December 1, 2008, the Veteran met the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a); however, after December 1, 2008, he did not.  Nevertheless, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In the present case, the evidence of record shows that the Veteran was involved in a motorcycle accident in 1985 fracturing his right tibia, fibula, and femur.  He underwent multiple surgeries on his right lower extremity at that time including femoral/tibial rod placement and right Achilles tendon repair.  Later, in 1989, he had the hardware removed at the VA Medical Center (VAMC) in Kansas City.  

VA treatment records starting in 2004 note the Veteran had an equinovarus deformity of his right ankle and foot with associated pain.  He was provided with an orthotic shoe, which he reported alleviated his pain.  (See August 2004 EK-Physician Podiatry note.)  In January 2005, he was seen in the Primary Care Clinic at the Fayetteville, Arkansas, VAMC to establish care.  He reported increased problems with walking and standing and with more pain in his right lower extremity.  He was prescribed Gabapentin.  In May 2005, he underwent an orthopedic consultation.  Physical examination of the right ankle showed him to be in a slight plantigrade position with perhaps five degrees, maybe even a little less than that, of actual motion in the ankle in a dorsiflexion/plantar flexion mode.  In addition, the physician noted that X-rays showed signs of arthritis in the right ankle but not as much as he would have expected.  The impression was traumatic arthritis of the right ankle.  The recommendation was that the Veteran be considered for a right ankle fusion because the physician did not feel that the Veteran had any significant motion in his ankle and because most of his pain was from the ankle; therefore, a fusion would seem reasonable.  The physician, however, wanted the Veteran to see the foot and ankle specialist at the Little Rock VAMC first.  

That consultation took place in June 2005, when the Veteran reported developing quite a bit of stiffness in his right ankle with quite a bit of pain, as well as not much sensation in the foot due to injury to the deep and superficial peroneal nerves at the time of the accident.  He related subsequently having to have shoe modification because of an almost acquired equines fixed deformity of his right foot that gave him quite a bit of relief, but over the past couple of years he has developed severe pain in his ankle whenever he is walking and can barely get around much.  He walked with the aid of a cane.  Physical examination demonstrated fairly diminished sensation in the right lower extremity, evidence of numerous traumatic wounds to the lower leg from his open tibia fractures, plantigrade fixed deformity of the right foot with very limited ankle motion.  The ankle could not be brought to a neutral position but rather was fixed at about 10 degrees of plantigrade movement.  Passive movement of the ankle and foot elicited a bit of pain.  X-rays of his foot and ankle showed some moderate degenerative changes of the ankle, but still with some joint space.  The physician noted that these findings do not coincide with the Veteran's description of severe pain.  The assessment was possible end-stage ankle arthritis due to posttraumatic changes.  The physician commented that it was difficult to say that the Veteran has end-stage arthritis from looking at the X-rays.  An intraarticular injection of approximately 7 cc of lidocaine was done and, after approximately 20 minutes, the Veteran was asked to walk.  He stated that his pain was completely relieved and he was able to bear weight without any difficulty.  Based on this provocative testing, the physicians felt that the Veteran would benefit from a tibiocalcaneal fusion.  

On April 20, 2006, the Veteran underwent arthrodesis of the right ankle.  He was placed in a cast and was to be nonweight-bearing on the right leg.  Follow up treatment records (every six weeks) indicate the Veteran was doing well and the ankle arthrodesis was healing appropriately.  His complaints of pain decreased until he reported only intermittent and minimal pain.  However, on follow up in October 2006, he reported that, when he walks for more than an hour, he realizes he is trying to turn the leg into external rotation in spite of the fact that he has a huge lift already attached to the bottom of his heel.  X-rays showed fused ankle.  The assessment was that the Veteran still was with painful right leg and that he might benefit from revision with wedge at ankle to increase valgus and wedge anteriorly at ankle to get additional dorsiflexion.  The plan though was to continue monitoring him as he was only six months post surgery.  He was to return in six months to discuss his function.  

The Board notes that the Veteran was awarded a temporary total disability rating due to need for convalescence from this surgery pursuant to 38 C.F.R. § 4.30 from April 20, 2006, through July 31, 2006.  (See April 2007 rating decision.)

The Veteran was seen on follow up on April 10, 2007.  At that time, he reported that his foot tended to roll in and after a few hours of walking his pain level was somewhere between 5 to 6 out of 10; however, he was asymptomatic when he first got up in the morning and for at least an hour after.  Physical examination revealed an obvious limp on walking, and it was noted that he tended to walk on the outer side of his right foot.  His arthrodesis, however, appeared solid.  On physical examination, he did not have any movements of the ankle or subtalar joint.  The mid foot joint had reasonably good range of movements.  X-rays showed a solid union of the ankle and subtalar joints.  The impression was hind foot with dorsiflexed first ray.  It was suggested to do valgus producing osteotomy of the calcaneous and mid foot osteotomy for correcting the problem if the Veteran continued to have symptoms.  

On August 23, 2007, the Veteran underwent revision of the ankle arthrodesis to correct residual varus and plantar flexion of the tibiocalcaneal arthrodesis.  He was on strict nonweight-bearing for at least six weeks.  The Board notes that the Veteran was awarded a temporary total disability rating due to need for convalescence from this surgery pursuant to 38 C.F.R. § 4.30 from August 23, 2007, through February 28, 2008.  (See October 2007 rating decision.)  The Veteran requested an extension of this temporary total rating but was denied in a September 2008 rating decision.  He did not appeal that denial.

The first post operative treatment note in October 2007 indicates the Veteran had an issue with some wound problem with the surgical incision that was causing him increased pain and swelling and distress.  However, examination of the wound indicated that it was getting better, and the assessment was that he was responding to the antibiotics previously given.  It was decided to keep him in the cast for another week as, according to the Veteran, his cast was not causing him any problems.  The next follow up treatment note with Orthopedics is from May 2008.  This note indicates the Veteran reported he was doing well now.  He was wearing a shoe with double upright brace.  The ankle was no longer rolling.  He reported, however, that he did not have deep-down pain from the ankle joint like he had before his fusions but that he continued to have severe burning and tingling-type pain over his skin.  Examination demonstrated his incisions were well-healed and he had a good fusion at the ankle and subtalar joint.  It was recommended he be placed on Lyrica for his neurological symptoms.  One year post operative treatment note in July 2008 demonstrates the Veteran was doing fairly well over all although he continued to have the burning, tingling type pain.  Examination revealed a solidly fused ankle although he had a little bit of a plantar grade position to his foot and some tenderness over the anterior aspect of the ankle where his hardware was.  It appears that he had not actually been given the Lyrica previously recommended and that was again suggested.

In October 2008, the Veteran was seen with complaints of persistent lateral right ankle pain located just anterior and distal to the level of the lateral malleolus that he described as sharp, stabbing and constant in nature.  On physical examination, he was exquisitely hypersensitive over the area of his scar on the lateral aspect of the right ankle.  He was also exquisitely tender to palpation on the anterior and distal aspects of the lateral malleolus.  He had numbness and tingling on the medial side of the foot and was unable to distinguish light touch sensation.  The assessment was that the hypersensitivity was in the superficial peroneal nerve distribution, and a nerve block was performed, which gave the Veteran 100 percent relief.  Seeing that the nerve block was successful, the physician noted this was concerning that maybe the Veteran had a superficial peroneal nerve neuritis versus a painful neuroma.  However, looking at his X-rays, it was noted that this area of hypersensitivity overlies the area of his hardware.  It was discussed with the Veteran potential treatments including hardware removal with possible exploration of the superficial peroneal nerve.  This course was agreed to and the Veteran underwent surgery on January 22, 2009, to remove his hardware and for decompression of the superficial peroneal nerve.  A March 24, 2009, follow up note demonstrates the Veteran was stable and clinically asymptomatic.

In addition to the above medical evidence, the Veteran underwent multiple VA examinations during the period of time that he claims that he was unable to work due to his service-connected right ankle disability.   These examinations were conducted in June 2005, September 2005, February 2006, February 2007, September 2007, August 2008, June 2010 (with July 2010 addendum), and November 2010 (with December 2011 addendum).  At none of these examinations did the Veteran indicate that he was working.

In June 2005, the Veteran underwent two examinations - bone and joints - which indicated that he had ankylosis of his right ankle with functional limitations involving standing and walking.  He was also noted to have a leg length discrepancy in that his right leg was shorter than the left.  It was noted that his ankle disability caused moderate effects on most of his daily activities.  However, in response to a request for an opinion as to the severity of the Veteran's disability, the examiner opined it was of "mild severity."  

In September 2005, the Veteran underwent a peripheral nerves examination as a result of which the examiner stated that the Veteran had right foot drop due to neuropathy of his right lower extremity resulting from injury to his right peroneal nerve.  The Veteran's symptoms included numbness, tingling, weakness and loss of sensation of the right lower leg and ankle.  The examiner noted that this problem prevents the Veteran from engaging in such daily activities as exercise, sports and recreation and had a severe effect on chores; a moderate effect on shopping, traveling and bathing; and no effect on feeding, dressing, toileting and grooming.

In February 2006, the Veteran underwent a VA general medical examination in relation to his claim for a TDIU.  In addition to reporting his current leg symptoms, the Veteran also reported having last worked in January 2004.  He explained that the reason for his unemployment was "leg pain."  His last employment was reported as "truck driver."  The examiner noted that the Veteran's service-connected hypertension had no effect on his daily activities.  He also diagnosed the Veteran to have "joint pain" and stated this prevented such daily activities as exercise and sports; had a severe effect in activities such as chores, shopping, recreation, traveling, bathing, dressing and driving; had a moderate effect on feeding and toileting; and had a mild effect on grooming.  In response to a request for an opinion as to whether the Veteran is unemployable due to service-connected disabilities, the examiner stated that the Veteran is employable for sedentary work at least part time.  In its October 2010 Remand, the Board found that this medical opinion was inadequate because, given the Veteran's work history of manual jobs, it raised the question of whether part-time work would be merely marginal employment.  

The examiner who conducted the February 2007 VA examination did not provide an opinion as to the Veteran's employability.  The examiner noted, however, that the Veteran reported he had been retired since 2004 from being a truck driver due to right lower extremity pain and limitation of motion.  

The Veteran underwent a bones examination in September 2007; however, it was determined that this examination had been scheduled too soon after the Veteran's surgery on August 23, 2007, and thus it could not be completed.  Nevertheless, the examiner did take a history including of the Veteran's employment and recorded that the Veteran reported he had not worked for more than 20 years having been disabled since service.
The Veteran next underwent VA examination in August 2008.  This examination report indicates that the Veteran reported an employment history as a truck driver and being unemployed for two to five years due to pain.  The examiner did not, however, provide an opinion as to the Veteran's current employability.

The next examination was conducted in June 2010.  This report indicates that the Veteran reported an employment history as a truck driver and having been retired since 2005 due to medical problems (specifically "ankle fusion").  The examiner diagnosed the Veteran to have degenerative joint disease and residuals of injury to the right ankle and right knee.  She indicated that the impact on occupational activities would include decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and lower extremity pain.  She did not initially, however, provide an opinion as to the Veteran's employability.  In an addendum submitted in July 2010, this examiner opined that the Veteran may be able to perform a sedentary job if allowed to move about frequently so as not to be sitting in one spot too long.  She stated that he would also not be able to do heavy lifting.  Finally she stated that "other issue is amount of pain meds he is taking."  In its October 2010 Remand, the Board finds this examiner's opinion to be inadequate because she failed to indicate how the pain medications that the Veteran takes affect his employability.

In October 2010, the Board remanded the Veteran's TDIU claim for a new VA examination to obtain a medical opinion as to the Veteran's employability-taking into consideration his educational history, employment history, and all of his service-connected disabilities (not just his right ankle disability).  The Veteran was afforded the requested VA examination in November 2010.  

In the report of the November 2010 VA examination, the examiner noted that the Veteran's multiple service-connected disabilities included the right femur/tibia/fibula fractures, hypertension, and right ankle/knee internal derangement.  The examiner noted that the Veteran reported an employment history as a truck driver and having retired in 2005 because of medical problems (specifically being unable to ambulate distances).  The examiner diagnosed the Veteran to have (1) right ankle/knee internal derangement and stated this would have an effect on occupational activities due to decreased mobility and pain; (2) right femur fracture and stated that this would have an effect on occupational activities due to decreased mobility and pain; and (3) hypertension, which has no effect on occupational activities.  In response to a request for a medical opinion as to whether the Veteran's unemployability is due to or the result of service-connected disability, the examiner stated that it is as least as likely as not (50/50 probability) caused by or a result of service-connected disability because the Veteran's right lower extremity injuries and subsequent surgeries now will not allow him to drive a truck, as he had been doing in the past.  Thus, the examiner felt that the Veteran is unemployable.  

In December 2011, the Veteran's claims file was returned to the examiner because his prior opinion was found inadequate because it failed to discuss the Veteran's education and employment history and whether he is able to do other work, such as sedentary work, as he is not capable of continuing his occupation as a truck driver.  The examiner provided an addendum to his November 2010 report in which he stated that he reviewed the Veteran's three-volume claims file and his previous examinations.  The examiner stated that the Veteran was a truck driver and no longer can drive due to insulin-requiring diabetes mellitus.  With regard to the service-connected right lower extremity injuries, the examiner opined that the Veteran is able to do some sedentary occupation.  As requested, he commented on the Veteran's education and employment history as well as X-ray evidence from June 2010 relating to the Veteran's right lower extremity joints that was not previously discussed.  The examiner noted that the view of the right tibia and fibula revealed complete fusion with interval removal of the intramedullary rod extending from the ankle to the tibia through the subtalar joints.  Views of the right femur revealed post-traumatic changes in the right ilium and right proximal femur, narrowing the right hip joint and mild degenerative changes of the acetabulum.  Views of the right knee also showed mild changes of osteoarthrosis.

The Board notes that the following additional evidence is of record.  The Veteran filed an initial TDIU application (VA Form 21-8940) in October 2005 on which he reported that he had last worked as a fork lift operator for Wal-Mart from August 1997 to August 2003.  He reported that the service-connected disability that prevents him from securing or following any substantially gainful occupation was "RT KNEE/ANKLE RT LEG."  He also reported he had an 11th grade education.  Upon inquiry, Wal-Mart completed and submitted VA Form 21-4192 in December 2005.  On this form, Wal-Mart indicated that the Veteran last worked August 1, 2003 and reported that the reason for termination was "misconduct with coachings."  The Veteran disagrees with the stated reason for termination-instead saying that he was let go because he dropped some TV's from an upper shelve that he was trying to move with a fork lift; however, due to his disability, he was at his limits and the TV's fell and broke.  

The Veteran submitted a second TDIU application in November 2008 on which he reported actually working into 2005 as a truck driver.  Specifically, he reported working from January 2005 to February 2005 as a truck driver but being terminated due to loss of motion of his ankle.  He further reported working odd jobs for a job placement company from March 2005 through June 2005 but having to quit due to pain.  Despite his statements to VA in support of his claim that he tried to get employment since 2005, on his application, he checked the "NO" box when asked "have you tried to obtain employment since you became too disabled to work?".

In addition, an April 2004 VA psychiatry treatment note demonstrates that the Veteran reported that he had been retrained for a truck driving job and had worked for three weeks when he needed time off to get glasses.  He reported that his supervisor said that it was his blood pressure medications that caused his vision problems and sent him home.  He got his eyes checked and got glasses, but he never returned to this job.  He was not working now but was applying for jobs, although he had not heard back from any of them.

Furthermore, a January 2005 VA Primary Care treatment note indicates that the Veteran reported that he wanted to return to driving a truck, which required him to have a new sleep apnea test.  It was noted that he has severe sleep apnea and uses a CPAP machine.  He stated that when he sits down he falls asleep.  He would like to go back to driving his truck if his sleep apnea can be controlled.  Consequently, this record indicates that the Veteran was not working as a truck driver due to his severe sleep apnea.
Finally, the Veteran submitted a letter dated in April 2008 from the State of Missouri, Department of Elementary and Secondary Education, Division of Vocational Rehabilitation.  In the letter, the District Supervisor stated that the Veteran was a client in 2005; however, subsequent to eligibility certification, he informed his counselor that he would have to undergo a right ankle fusion followed by a surgery to relocate the right heel which included internal fixation.  She stated that the lengthy recovery/rehabilitation period continued and that it became apparent that the Veteran could not participate in job placement activities due to being under a doctor's care.  Further, his physician had not released him to obtain employment at the time that his case was closed on August 24, 2006.

After considering the evidence, the Board finds that the credible, probative and persuasive evidence is against finding that the Veteran is unable to obtain or sustain a substantially gainful occupation because of his service-connected disabilities.  In making this determination, the Board acknowledges that the Veteran underwent multiple surgeries for his right ankle problems related to his service-connected tibia, fibula and femur fractures from April 2006 to January 2009; however, the Veteran was awarded total temporary disability ratings for the April 2006 and August 2007 surgeries for his periods of convalescence under 38 C.F.R. § 4.30.  The first temporary total rating was from April 2006 through July 2006 (essentially three months) and the second was from August 2007 through February 2008 (essentially six months).  The Board notes that the Veteran had requested an extension of the second temporary total rating beyond February 2008 but was denied in a September 2008 rating decision because he failed to provide medical evidence of the need for additional convalescence.  The Veteran did not appeal that denial.  As for the January 2009 surgery, the Board has referred a claim to the RO as it has not adjudicated such a claim despite having received an informal claim in the form of VA treatment records.  Consequently, although the Veteran had periods of unemployability resulting from the surgeries, he was compensated at 100 percent for those periods of time for convalescence.  There is nothing in the medical evidence to show that the Veteran was not able to return to work after the end of those established periods of convalescence despite what he has stated in support of his claim.

Furthermore, the Board finds that the Veteran's statements with regard to his employment history, his ability to work and his attempts to work to be not credible because of the many inconsistencies seen in the record.  The Veteran has inconsistently reported when he first became too disabled to work.  At first he reported in 2004, then in 2005.  He has also reported to examiners having been disabled from working since discharge from service 20 years ago despite having worked for six years for Wal-Mart and having last worked two to five years ago as reported at the August 2008 VA examination.  In addition, the Board notes that the majority of the VA examination reports indicate that the Veteran reported being retired rather than simply unemployed due to disability, which is inconsistent with his statements made to VA in support of his claim.

Furthermore, although he reported to VA examiners that he was unable to work due to his right lower extremity disabilities, the record shows other reasons that the Veteran has not worked such as that he was discharged due to misconduct from Wal-Mart and that he has uncontrolled sleep apnea and vision problems (both nonservice-connected).  Furthermore, the record shows that he was diagnosed to have diabetes mellitus, type II, (also nonservice-connected) in February 2007, which the November 2010 VA examiner stated was the reason that he could no longer be a truck driver. 

Another inconsistency is between the Veteran's statements that he tried to find employment but was unsuccessful due to his surgeries, walking on crutches and taking pain medications (see October 2007 VA Form 9)-and his response on the TDIU application submitted in November 2008 that he has not tried to obtain employment since he became unemployable due to his service-connected disabilities.  

As for his statements that his pain medications prevent him from working, the overall medical evidence is essentially against this statement as the VA treatment records and the VA examination reports mostly indicate that he did not report having such severe side effects from any medications that would preclude employment.  [Either the Veteran reported no side effects or only such side effects as constipation.]  Treatment records do show that, due to an adverse effect to Vicodin, he did not take it and that this medication was quickly replaced with a different pain medication.  The Board acknowledges that, at the September 2007 VA examination, the Veteran reported that his medications "make . . . him feel out of touch" but that he also reported that it helps him to move (walk and stand).  The Board notes, however, that this examination was conducted just weeks after the Veteran's second surgery and that he was most likely on stronger pain medications at that time as a result.  The Board notes that the June 2010 VA examiner commented on the amount of pain medications that the Veteran was taking in providing an opinion as to employability, but she failed to explain this statement.  Furthermore, it is inconsistent with the statement in her report that the Veteran has no side effects from this treatment (i.e., the use of Hydrocodone).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporary medical evidence against lay statements.

Concerning the determinative issue of employability, the Board notes that the above inconsistencies in the record affect his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Veteran's inconsistent statements diminish his credibility such that it renders his assertions to have little to no probative value.  Consequently, the Veteran's statements as to his employability carry little weight to establish whether a TDIU is warranted in this case.

Finally, the Board finds that the April 2008 letter from the Missouri Division of Vocational Rehabilitation is inherently flawed because it refers to the Veteran's second surgery that was conducted in August 2007, one year after the letter indicates the Veteran was discharged from their services.  Furthermore, the Board notes that the medical evidence as of August 2006 demonstrates that the Veteran was healing well after his ankle fusion in April 2006 and that it was not until the October 2006 follow-up treatment session that the question of the need for a second revision surgery was even raised.  Thus, the letter begs the question of how the second revision surgery could have been even contemplated in August 2006 when the decision to discharge the Veteran from their services was made.  Essentially, it could not have.  Thus, the only conclusion to be made is that the author of this letter is using information that was not known in August 2006 to support the position in the letter that the Veteran was not placeable because of his right ankle disability.  This post hoc determination is not appropriate and diminishes the probative value of this letter in determining the Veteran's employability status during the relevant period (2005 to 2006).  Furthermore, the Board notes that simply because the Veteran was not placeable by this service due to his pending surgery does not mean the Veteran was unemployable.  Finally, the Board notes that, although the author of this letter indicates that the Veteran's doctor had not released him to obtain employment at the time his case was closed in August 2006, there is nothing in the record to support that statement.  The relevant VA treatment records do not show that the Veteran was on a non-work order, and the Veteran has not submitted any statements from his physicians indicating he was.

The Board finds, therefore, that most probative and persuasive evidence of record is the November 2010 VA examiner's December 2011 medical opinion that the Veteran is able to do sedentary work despite his service-connected right lower extremity disabilities and his service-connected hypertension.  Although prior medical opinions were found inadequate for other reasons, the Board notes that this VA examiner's opinion is consistent with the prior two opinions that the Veteran was capable of sedentary work despite his service-connected right lower extremity disabilities.  Furthermore, although the Veteran underwent multiple surgeries, he has already been appropriately compensated for the effect these surgeries had on his ability to work as acknowledged by the grant of temporary total disability ratings subsequent to these surgeries.  Furthermore, the Veteran's whole argument focuses on the sole fact that he was unemployed and had difficulty obtaining employment, which is not enough to support his claim.  Hoose v. Brown, 4 Vet. App. 361 (1993).  The Veteran has simply not submitted any competent, credible, and probative evidence to establish that he was otherwise unable to obtain or sustain a substantially gainful occupation as of result of his service-connected disabilities during the appeal period.  

The Board acknowledges that, until December 1, 2008, the Veteran's combined disability rating was 70 percent although this was due to an error in calculation of his combined rating.  As of December 1, 2008, his combined disability rating was adjusted as previously discussed herein to 60 percent, which means that he no longer meets the schedular criteria for a TDIU as of that date and could only be awarded a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  In any event, and for the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that a TDIU is warranted on either a schedular or extraschedular basis as the evidence fails to establish that the Veteran has been unable to obtain or sustain a substantially gainful occupation as a result of service-connected disabilities.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt is not for application.  Consequently, his TDIU claim must be denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


